Case 1:19-bk-12206       Doc 52   Filed 11/14/19 Entered 11/14/19 12:05:14              Desc Main
                                  Document     Page 1 of 2



                     IN THE UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION


Benjamin Phillips, Jr.                                      Case No. 19-12206
Sharon M. Phillips                                          Chapter 13
       Debtors                                              Judge Beth A. Buchanon
                                   Amendment to Schedules

Come now the Debtors and respectfully amend the following schedules:

   1. Schedule I and J to reflect rent being paid by mother of debtor and the net result.

                                                         Respectfully Submitted,

                                                         /s/Dennis Risch, Esq.
                                                         Dennis Risch, Esq. 0008293
                                                         Godbey Law LLC
                                                         Attorney for Debtors
                                                         708 Walnut Street, Suite 600
                                                         Cincinnati, OH 45202
                                                         (513) 241-6650
                                                         (513) 241-6649 fax
                                                         Dennis@godbeylaw.com

                                     Debtors’ Verification

We declare, under penalty of perjury, that we have read the attached amendments and that they
are true and correct to the best of our knowledge, information and belief.

  Date: November 14, 2019                                 /s/Benjamin Phillips, Jr
                                                          Benjamin Phillips, Jr.



                                                          /s/Sharon M. Phillips_
                                                            Sharon M. Phillips
Case 1:19-bk-12206        Doc 52     Filed 11/14/19 Entered 11/14/19 12:05:14                Desc Main
                                     Document     Page 2 of 2


                                         Certificate of Service

I hereby certify that on November 14, 2019, a copy of the foregoing Amendment to Schedules was
served on the following registered ECF participants, electronically through the court's ECF System at the
email address registered with the court:


US Trustee
Margaret A. Burks, Ch 13 Trustee

and on the following by ordinary U.S. Mail addressed to:

Benjamin Phillips, Jr.
Sharon M. Phillips
414 Honeycomb Way
St. Johns, FL 32259


                                                        /s/Dennis Risch, Esq.
                                                        Dennis Risch, Esq. 0008293
